DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Currently: No limitation invokes interpretation under § 112, sixth paragraph.  

Claim Objections
Claim 27 is objected to because of the following informalities:  the term “ofcardiac function” should be amended to recite ‘of cardiac function’.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the limitation “wherein the system is configured to determine impedance measurements at least in part using the sensed signals” in claims 27 and 38, it is not clear, in the context of the claim, whether the recitation of “the system” refers to the claimed system as a whole (as recited in the preamble) or the “first processing system” or “second processing system” recited previously in the body of the claim.  The same issue arises mutatis mutandis in claim 32.  Examiner interprets “the system” to be the previously recited first processing system. 

 	Claims 27 and 38 recite “a plurality of impedance measurement profiles, each impedance measurement profile”.  In the context of the claim(s), it is not clear whether the subsequently recited “each impedance measurement profile” is one of the profiles of the “a plurality of impedance measurement profiles”.  

selects one of a plurality of impedance measurement profiles, each impedance measurement profile representing one or more respective impedance measurement procedures and being for measuring a respective one of…” (emphasis).  The final phrase “being for measuring a respective one of…” does not clearly tie to either the measurement profiles or the measurement procedures (i.e., which of either the profile or the procedure is “being for measuring a respective one of…”?).  Examiner interprets the “being for measuring” phrase to refer to the impedance measurement profiles. 

	After the recitation of “analogue control signals” in claim 32, it is not clear, in the context of the claim, whether the subsequent recitations of “the control signals” in claims 32 and 33 refer to the “analogue control signals” of claim 32, or the first recited “control signals” (generated by the first processing system) in claim 27, or, further in the case of just claim 33 should “the control signals” refer to the previously recited “one or more control signals” in claim 33. 

	At the second to last line of claim 33, the term “signals from the current and voltage ADCs” does not make clear whether the recited signals refer to one of the number of previously recited signals or are instead a distinct form of signals.  

	In claim 36, it is not clear whether the recited “profiles” and “predetermined impedance measurement procedures” are from the same profiles and measurement procedures as those recited in claim 27. 

The following terms lack antecedent basis: 
	“the skin” in claim(s) 27 and 38;
	“the processing” in claim(s) 29; 
	“the one or more signals applied to the subject” in claim(s) 32 and 37;
	“the one or more signals measured from the subject” in claim(s) 32;
	“the current signals” in claim(s) 33;
	“the applied signals” in claim(s) 33; 
“the current and voltage ADCs” in claim(s) 33;
	“the signals” at the end of claim(s) 33;
	“the analysis” in claim(s) 34; and
	“the impedance measurement procedure” in claim(s) 35. 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“sensed signals” in claim(s) 27, 29, and 38 (where the term “sensed signals” is recited multiple times without a preceding article such that it is unclear whether each recitation is intended to refer to the same “sensed signals”);
“impedance measurements” in claim(s) 35, 37, and 38;
“one or more current signals” in claim(s) 33 and 32; and
“one or more control signals” in claim(s) 33 where claim 27 recites and “control signals”;
“a voltage circuit” in claim(s) 31; and 


Claim(s) 28-37 is/are rejected due to its/their dependence on claim 27. 
Claim(s) 33 is/are rejected due to its/their dependence on claim 32. 

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 27 recites (in part) 
wherein the system is configured to determine impedance measurements at least in part using the sensed signals, 
and wherein the second processing system: determines an selects one of a plurality of impedance measurement profiles, each impedance measurement profile representing one or more respective impedance measurement procedures and being for measuring a respective one ofcardiac function; oedema; -2-Application No.: 16/403397Filing Date:May 3, 2019pulmonary oedema; and lymphedema;  and analyses impedance measurements in accordance with the selected one of the plurality of impedance measurement procedure profiles, to thereby measure and record a presence, absence or degree of at least one of: cardiac function; oedema; pulmonary oedema; and lymphedema.


the second processing system: analyses impedance values determined by the first processing system; and determines one or more biological parameters using the analysis.

Accordingly the recitation of “the second processing system analyses impedance values determined by the first processing system” in claim 34 does not further limit the recitation of “the system is configured to determine impedance measurements…wherein the second processing system…analyses impedance measurements…to thereby measure and record a presence, absence or degree of at least one of: cardiac function; oedema; pulmonary oedema; and lymphedema.”  Claim 27 already limits the first processing system (called “the system” where Examiner interprets the term to refer to the first processing system per the first § 112(b) issue detailed above) determining impedance values (the term “impedance measurements” in claim 27 is not reasonably further limited by the term “impedance values” in claim 34) and the second processing system analysing the determined values to determine one or more biological parameters using the analysis (i.e., the second processing system analysing impedance measurements to thereby measure and record at least one of cardiac function and/or various oedemas in claim 27 are actually more limited forms of “biological parameters” as recited in claim 34)  as limited in claim 34.  Accordingly, claim 34 cannot be interpreted (under BRI) to further limit claim 27. 

  



Double Patenting
Applicant is advised that should claim 27 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In particular, due to the amendment to claim 38, upon a word-by-word reading of each claims 27 and 38, the two independent claims are now verbatim copies of each other. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-32 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Semler (US 20050101875 A1 - previously cited).

For claims 27 and 38, Semler teaches a system for performing impedance measurements on a subject [entire disclosure - see at least abstract], the system comprising: a plurality of electrodes [86-ah] configured to be placed in contact with the skin of the subject; [shown in Fig. 8B]; 
a signal generator [104] coupled to at least a first subset of the plurality of electrodes [per Fig. 9]; a sensor [106a-h] coupled to at least a second subset of the plurality of electrodes; [where electrodes 86a-h can be conditionally set as current and voltage sets (i.e., subsets) via their function at a given measurement step per at least ¶¶103-107]; and 
a first processing system [114] configured to: generate control signals to cause the signal generator to generate one or more alternating signals which are applied to the subject via the first subset of the plurality of electrodes [see esp. ¶100, ¶105 detailing control of signal generation via controller / processor 114; more generally, use of the microprocessor 114 as a signal controller and operator detailed repeatedly throughout ¶¶100-142 and acquisition section of steps in Figs. 11A-B]; 
 receive an indication of sensed signals through the subject from the sensor; [collection of signals via (inter alia) amplifier 106a-h then onto controller (a form of receiving an indication of sensed signals) per at least ¶100, ¶105, ¶107]; and wirelessly communicate information relating to the indication of sensed signals to a second processing system [called receiving station (RS) for a remote computing site detailed throughout disclosure of Semler — see first ¶89, ¶100] after receiving the indication of sensed signals [see e.g., ¶104, ¶114 mentioning transmission of impedance data to RS; see also “convey” steps in Fig. 11A]; [More generally for the above limitations pertaining to the use of two processors, throughout ¶¶95-142, Semler details a variety of embodiments where combinations of signal acquisition, processing, and parameter computation occur via a variety of collaborative processors/computers — most often the controller and RS per above — but also embodiments regarding computer networks, subroutines/subdivided computers (both “processors” in one device), and various command/communication schemes — see esp. beginning of ¶96, final sentence of ¶100, middle of ¶105, all of ¶123, end of ¶132, all of ¶133, end of ¶135]; and
a housing [72, 82] the housing comprising at least the signal generator, the sensor, and the first processing system [Fig. 9], 
wherein the system is configured to determine impedance measurements at least in part using the sensed signals, [throughout ¶¶100-115 et seq.];  
wherein the second processing system [either/both of a subportion of controller 114 and/or RS and associated networking per above]: 
selects one of a plurality of impedance measurement profiles, each impedance measurement profile representing one or more respective impedance measurement procedures and being for measuring a respective one of cardiac function; oedema; pulmonary oedema; and lymphedema;  [consider first ¶¶104-105 and ¶¶118-120 where subsystem including remote system and specifically microprocessor (all or a dedicated sub-portion of which can constitute a “second” processing system – such as a subroutine or devoted memory and execution portion) injects current and performs measurements and calculations for predefined routines/commands — a form of selecting an impedance measurement profile representing a specific procedure (i.e., the defining of injection current at defined amplitudes and frequencies for subsequent specific impedance analysis); see also variety of cardiac and fluid (including thereby oedemas) parameters in ¶110]; 
and analyses impedance measurements in accordance with the selected one of the plurality of impedance measurement procedure profiles, to thereby measure and record a presence, absence or degree of at least one of: cardiac function; oedema; pulmonary oedema; and lymphedema. [calculation of measured impedance signals (voltage and or impedance itself) to then determine fluid shifts including for fluid accumulations (oedemas) and cardiac parameters per ¶110, ¶128, and ¶137;  to wit, because Semler teaches the programmed defining of frequencies and amplitudes for impedance measurement, and the subsequent instructing of calculation of (inter alia) cardiac output parameters, Semler thereby teaches at least a form of a secondary processing system selecting a measurement profile representing an impedance measurement procedure and analyzing the resulting impedance measurement to measure an presence/absence/degree of cardiac output (function) and fluid buildups / imbalances (oedemas)] [Examiner notes: although citations have been generally provided to portions of the disclosure of Semler which specifically detail particular cardiac applications of the system, and a mention of fluid accumulation determination, the general measurements of body-water / body composition (i.e., cellular water content, total body water — called ICW, ECW, and TBW in Semler) can also constitute a measure of a presence, absence, or degree of congestive heart failure (a form of cardiac function) and oedema as both present in patients as an excess of fluid in the body (i.e., to measure fluid excess in the context of Semler would be to measure congestive heart issues and oedemas)]. 

For claim 28, Semler further teaches the system of Claim 27, wherein the second processing system comprises a smart phone [see most esp. PDA system ¶127; more generally the handheld computer discussed in at least ¶100 well and reasonably (under BRI) constitutes a “smart phone”].  

For claim 29, Semler further teaches the system of Claim 27, wherein the first processing system is configured to perform at least preliminary processing of the indication of sensed signals, [e.g., via use of sensing amplifiers 106a-h and either/both of ADC 110 / DAC 108 per ¶100, ¶105 — ¶105 detailing verbatim processing of sensed voltage signals],  
 and wherein the second processing system is configured to communicate information regarding the processing of the indication of sensed signals to the first processing system.  [receiving instructions for operation from RS per ¶121, middle of ¶122, all of ¶124]. 

For claim 30, Semler further teaches the system of Claim 27, wherein the first processing system comprises: a processor [114]; a memory [112]; and an input/output device [120]. [see also Figs. 10A-B per ¶126 et seq.]. 

For claim 31, Semler further teaches the system of Claim 27, wherein the first processing system includes at least one of: a) programmable hardware, the operation of which is controlled using instructions, and wherein the instructions are stored within inbuilt memory on the first processing system or downloaded from the second [execution of onboard instructions or received instructions from (inter alia) RS throughout ¶¶119-125 and ¶141]; and, b) an FPGA.

For claim 32, Semler further teaches the system of Claim 27, wherein the signal generator includes a current circuit [current source 104 necessarily includes a form of a current circuit and in coordination with excitation / detection switch array 102] and the sensor includes a voltage circuit [switch array 102 in coordination with 106a-h and controlled by controller 114 per at least ¶100 to measure voltage per ¶¶103-105], and wherein the system further comprises: 
a current ADC [conditional use of ADC 110 per ¶100, ¶105 or select channels (i.e., channels as detailed in ¶101) for current injection purposes] configured to: receive signals from the current circuit; and, provide the indication of the one or more signals applied to the subject to the first processing system; [injected current data acquired by controller 114 from (inter alia) ADC 110 representing current injected through skin (i.e., a form of an indication of signal applied to subject) per ¶107]; 
a voltage ADC [conditional use of ADC 110 per ¶100, ¶105 or select channels (i.e., channels as detailed in ¶101) for voltage signal acquisition purposes e.g., per ¶105] configured to: receive signals from a voltage circuit; and, provide the indication of the one or more signals measured from the subject to the first processing system; [acquisition of voltage signal and processing thereof (i.e., thereby including a form of providing an indication to the first processing system) via ADC(s) 110 per ¶105 and ¶110]; and 
a control signal DAC [108] configured to: receive the control signals from the first processing system [via microprocessor and/or controller 114 per at least ¶100]; and, [current injected via defined amplitudes and frequencies via (inter alia) DAC 108 per ¶105, see also ¶107].  

For claim 34, Semler further teaches the system of Claim 27, wherein the second processing system: analyses impedance values determined by the first processing system; and determines one or more biological parameters using the analysis [perhaps most directly ¶107, ¶110, ¶¶115-116; more generally throughout ¶¶95-142 are numerous references to sub-portions of processor(s) and RS performing parameter determination]. 

For claim 35, Semler further teaches the system of Claim 27, wherein the second processing system: causes the first processing system to perform impedance measurements in accordance with the impedance measurement procedure [similar to claim 31, see  execution of onboard instructions or received instructions from (inter alia) RS throughout ¶¶119-125 and ¶141]. 

For claim 36, Semler further teaches the system of Claim 30, wherein the second processing system includes a store for storing profiles representing predetermined impedance measurement procedures, [most suitably, see storage means for RS per ¶¶113-114, ¶116, all of ¶125, ¶132, ¶¶135-137 where per ¶122, ¶124, device operates from instructions (including measurement procedure instructions thereby) stored in RS]; 
[input commands and settings from user per end of ¶105, see end of ¶119 also]. 

For claim 37, Semler further teaches the system of Claim 27, wherein the first processing system: receives an indication of the one or more signals applied to the subject from the signal generator; [per ¶107]; -9-Application No.: 16/403397Filing Date:May 3, 2019receives an indication of one or more signals measured across the subject from the sensor; [per ¶105, ¶107]; and, performs at least preliminary processing of the indications to thereby allow impedance values to be determined. [verbatim processing per ¶105]. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Semler in view of Lackey (US 20050070778 A1 – cited previously).

For claim 33, Semler further teaches the system of Claim 27, further comprising: 
at least one buffer circuit  [circuit including 106a-h (controlled through 114) and 110 and relevant routines of controller 114] configured to: 
receive voltage signals from a voltage electrode; [via 86a-h per ¶103, ¶105]; 
filter and amplify the voltage signals; [multi-frequency current injection per end of ¶104 is a form of filtering via the buffer circuit (i.e., through signal controls of controller per ¶105), amplification via amplifiers 106a-h];  
and, transfer the filtered and amplified voltage signals to the voltage ADC [i.e., per Fig. 9 sensing amplifiers 106a-h connect to ADC including for voltage processing as per ¶105]; 
at least one current source [104] circuit configured to: receive one or more control signals; [from controller per ¶100 and ¶105]; filter and amplify the control signals to thereby generate one or more current signals; [multi-frequency current injection per end of ¶104 is a form of filtering via the buffer circuit (i.e., through signal controls of controller per ¶105), amplification via amplifiers 106a-h]; 
apply the current signals to a current electrode; [per ¶103]; 
and transfer an indication of the applied signals to the current ADC,  [through controller/processor 114 per ¶107], 
wherein the first processing system is configured to: 
receive signals from the current and voltage ADCs; [i.e., subchannels and conditional usage of ADCs 110 (channels per ¶101 and plural ADCs per ¶105) for each voltage (¶105) and current (¶107)]; 
[see verbatim processing per ¶105, optional processing at monitor per end of ¶107] [more generally throughout ¶¶80-140 the processing of the impedance and other sensed signals is discussed which would include first steps constituting “preliminary processing” — see, numerous processing / calculative steps in ¶¶114-116 et seq.].  

Semler fails to teach the buffer circuit transferring the voltage signals to the voltage ADC via (specifically) a differential amplifier.  Lackey teaches a bioimpedance system [entire disclosure – see at least abstract, ¶26] comprising a circuit which transfers voltage signals to an ADC [225] via a differential amplifier [115/220] [see esp. ¶39 detailing ADC acquiring voltage from amplifier 220; consider also ¶28].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the voltage signal transfer to the voltage ADC of Semler to incorporate the differential amplifier for transfer as taught by Lackey in order to amplify (i.e., strengthen) a voltage signal obtained from a subject.  As motivated by Lackey ¶39. 

Response to Arguments
Applicant's arguments filed 2/09/21 have been fully considered but they are not persuasive.

Other than a statement that none of the references teach or remotely suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the prior art details features of systems for determining bioimpedance for (inter alia) monitoring cardiac function and/or edemas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791